Title: To George Washington from Major General Philip Schuyler, 25 January 1779
From: Schuyler, Philip
To: Washington, George


Dear Sir
Albany Jany 25th 1779.

Your Excellency’s Favor of the 31st Ult. I had the Honor to receive on the 20th Instant.
I feel myself sensibly affected by the generous and polite Manner in which your Excellency leaves me the Alternative to take the Command in this Department or not—My Letters of the 27th Ult. & 2d Inst. which could not have come to Hand when your’s was written will evince the propriety of my declining the Command. Your Excellency will probably have seen my Letter of the 27th Ult. inclosing my Resignation to Congress—The Reasons I gave for requesting Leave to resign were certainly amongst those which induced me to it; but they were not the principle ones—Those I witheld, because in addressing them I must of Necessity have arraigned the Conduct of Congress towards me, which, for the present I wish to wave—it is needless to give them to a Gentleman whose Sensibility will realize, altho’ he has happily never experienced, how painful it is to a Man of the least Sentiment to be deprived of the Means of Justification, for a whole Twelve Month, and deprived of an Opportunity of evincing that every Suspicion to his prejudice was equally malicious and groundless.
I am informed Congress had not accepted my Resignation on the 12th Instant—That it was deferred until the Delegates of this State should have advised me to recal my Resignation—Your Excellency will easily percieve what will be the Result of such an Application, for if it is inconsistent with the Dignity or Views of Congress to declare that my Services are necessary to the public (the only Reparation they can now afford me, and that very short of the Injuries I have sustained) it would be dangerous for me to continue their Servant, and however earnestly solicited to it by my Friends I must not yield to their Wishes.
From the Information contained in mine of the 17th Instant, which is in a great Measure corroborated by the inclosed, Your Excellency will see the Advantages which would result from an early penetration into Canada, should the Enemy you have in Front make such Movements as to permit one—I trust, notwithstanding the Difficulties that are to be surmounted, that the Means of Conveyance will be compleated in good Time—Sure I am, that no Exertions on my part shall be wanting, either in or out of the Army, to promote the Success of the intended Operation. I am with the Most Affectionate wishes Dr Sir Your Excellencys Most Obed: H[umbl]e Servt
Ph: Schuyler
